Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert K. Ellis, a federal prisoner, appeals the district court’s order dismissing without prejudice his 28 U.S.C.A. § 2241 (West 2006 & Supp.2010) petition for failure to exhaust administrative remedies and the court’s order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders on the reasoning set forth therein. See Ellis v. Berkebile, No. 5:10-cv-00931, 2010 WL 3220661 (S.D.W. Va. Aug. 6, 2010) & (Oct. 1, 2010). We also deny Ellis’ pending motions for appointment of counsel, an emergency dental exam and treatment, transcripts at government expense, a copy of his dental records, and for injunctive relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.